FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                February 26, 2013
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                   Clerk of Court
                                 TENTH CIRCUIT



 JEREMY KEE,

               Plaintiff - Appellant,                   No. 12-4086
          v.                                              (D. Utah)
 FEDERAL NATIONAL MORTGAGE                     (D.C. No. 2:11-CV-01114-TC)
 ASSOCIATION,

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before HARTZ, EBEL, and MURPHY, Circuit Judges.


      Plaintiff Jeremy Kee appeals the dismissal of his quiet-title action by the

United States District Court for the District of Utah. We affirm because each of

his arguments fails to show prejudice, is precluded by a prior adverse ruling, or

was not preserved for review by this court.




      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      This is the latest of several lawsuits by Kee related to a mortgage on real

property in Murray, Utah. Kee’s mortgage lender was Matrix Financial Services,

but the mortgage was serviced by several different companies over the next five

years. Kee claimed that he was entitled to cancel the private mortgage insurance

required as a condition for the loan. His servicer disagreed, and the dispute led

Kee to stop making mortgage payments after April 2006. The servicer filed a

notice of default and election to sell in March 2008. The property was sold to

defendant Federal National Mortgage Association (Fannie Mae) at a trustee’s sale

on October 31, 2008.

      In October 2011 Kee filed this quiet-title action against Fannie Mae in Utah

state court, “seek[ing] a judicial determination that the foreclosure was wrongful,

that the original loan originator was not authorized to conduct business in Utah

making the underlying transaction void as a matter of law, and that [Kee] retains

sole and exclusive title to the home free of any claims of Defendants.” Aplee.

Supp. App. at 20. Fannie Mae, asserting diversity jurisdiction, removed the case

to federal court and moved to dismiss the complaint for failure to state a claim

upon which relief could be granted. The district court granted the motion because

“the issues that Mr. Kee raises in this suit have been previously adjudicated.” Id.

at 87 (Order & Memorandum Decision at 1, Kee v. Fed. Nat. Mortgage Ass’n, No.

2:11-cv-01114-TC-BCW (D. Utah April 24, 2012)).




                                        -2-
      Kee raises four issues on appeal. First, he argues that the district court

“made findings of fact unsupported by the record.” Aplt. Br. at 26. The only

specific finding that he challenges, however, is the finding that he “stopped

making his mortgage payments in April, 2006.” Id. (internal quotation marks

omitted). His point appears to be that he made a payment during that month. In

our view the court’s finding is consistent with his having made his final payment

in April 2006. But in any event he fails to explain how the finding prejudiced

him. The notice of default was not filed until March 2008, and Kee does not

argue that he was not in default by then. We will not reverse a judgment because

of an inconsequential error. See Fed. R. Civ. P. 61 (harmless error).

      Second, Kee argues that the foreclosure was improper because the original

lender, Matrix Financial Services, was not licensed to act as a mortgage lender by

the state of Utah, as required by Utah Code Ann. § 70D-1-10(1) (2001) (later

revised and recodified as § 70D-2-201(1) (2009)), and therefore the mortgage on

his house was unenforceable. He contends that the district court was wrong to

rule that issue-preclusion doctrine barred his argument because of an order

entered by District Judge Waddoups in an earlier lawsuit. But in a different prior

lawsuit, District Judge Benson considered the licensing issue and ruled: “All

[Kee’s] claims based on allegations that the Note and Trust Deed are invalid and

unenforceable for failure to comply with Utah Code. Ann. § 70D-1-10 also fail

because a failure to comply with that statute does not result in invalidation of a

                                         -3-
note.” Kee v. R-G Crown Bank, 656 F. Supp. 2d 1348, 1355 n.2 (D. Utah 2009).

Kee makes no attempt to explain why that ruling is not binding on him under

issue-preclusion doctrine.

      Third, Kee argues that “there is an open question as to whether Fannie Mae

even has standing to assert a claim to property,” Aplt. Br. at 23, apparently

because of defects in the transfer of the mortgage. This is not a matter of Article

III jurisdictional standing (after all, Kee brought this suit), so we must address it

only if preserved by Kee in district court. Because he did not raise the issue

below in response to Fannie Mae’s motion to dismiss, we decline to consider it.

See Turner v. Pub. Serv. Co. of Colo., 563 F.3d 1136, 1143 (10th Cir. 2009)

(“Absent extraordinary circumstances, we will not consider arguments raised for

the first time on appeal.”).

       Finally, Kee argues that the district court misinterpreted the terms of an

injunction entered against him in a previous lawsuit, and that the court’s dismissal

was, “at last [sic] partially, based upon [its] interpretation of [the injunction].”

Aplt. Br. at 24. But he fails to point to any meritorious argument that the district

court rejected based on its interpretation of the injunction. As we have explained,

each of his substantive arguments against the district court’s ruling lacks merit or

was not preserved. Any error in the interpretation of the injunction was therefore

harmless.




                                           -4-
      We AFFIRM the dismissal of Kee’s claims. Although we DENY the

motion to dismiss the appeal, we warn Mr. Kee’s counsel that future violations of

procedural requirements may well be treated more severely.

                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                        -5-